 

Exhibit 10.2

 

Investment Cooperation Agreement

 

This Investment Cooperation Agreement (hereinafter referred to as “this
Agreement”) is made and entered into by and between the following parties in
Shenzhen, the People’s Republic of China (hereinafter referred to as “China”) on
May 19, 2016 (hereinafter referred to as “the Date of Signature”):

 

Party A:  Shenzhen PowTech Equity Investment LP

 

Domicile:  Room 201, Building A, Qianwan No.1 Rd., Qianhai District, Shenzhen

 

Managing Partner:  Liping Zhao

 

Party B:  Shenzhen Highpower Technology Co., Ltd.  

 

Registered Address:  Bldg. 1, No. 68, Xinsha Road, Pinghu Street, Longgang
District, Shenzhen

 

Legal Representative:  Pan Dangyu

 

Party C:  Pan Dangyu

 

Domicile:  Room 604, Elevator 2, Bldg. 34, No. 463 Yard, Shougouling Road,
Tianhe District, Guangzhou

 

The Borrower, the Lender and the Guarantor in this Agreement are hereinafter
referred to collectively as “the Parties” and individually as “one Party”.

 

Whereas:

 

1.  Party A is an equity investment company;

 

2.  Party B is a limited liability company duly established and validly existing
under the laws of China and a provider of overall solutions for Nickel-Hydrogen
charging batteries of China and other clean energy sources; and

 

3.  Party C is the actual controller of Party B.

 

Party A, main management of Party B, and Party C propose to subscribe the shares
targeted additionally issued by Anshan Co-Operation (Group) Co., Ltd.
(hereinafter referred to as “Anshan Co-Operation”), and Anshan Co-Operation
shall use the subscribed capital for increasing capital (hereinafter referred to
as “the Investment”) to all new energy assets owned by Party C at home,
including Party B’s new energy assets; meanwhile, Party A shall provide Party b
with a loan equivalent to the shares-subscribing money for Party B’s business
development prior to implementation of the Investment and as the premise for
participating in targeted additional issuance of shares by Anshan Co-Operation
(hereinafter referred to as “the Loan”).

 

Through friendly consultation, the Parties achieve the terms and conditions of
this Agreement as follows:

 

1.  Loan.

 

1.1.  Party A agrees to provide Party B with a loan of RMB20,000,000.00
according to the terms and conditions of this Agreement. The Loan shall not be
used for any purpose other than Party B’s business development, except otherwise
agreed by Party A in written form in advance. Party B agrees to borrow the said
Loan according to the terms and conditions of this Agreement.

 

1.2.  Party A agrees to pay RMB20,000,000.00 to the Borrower’s designated
account agreed in sub-clause 1.3 of this Agreement within five working days
after signature of this Agreement.

 

1.3.  To receive the Loan from Party A, Party B has opened a bank account with
the specific information as follows:

 

Opening Bank:  Bank of China Shenzhen Pinghu Sub-branch

 

   

 

 

Account Name:  Shenzhen Highpower Technology Co., Ltd.  

 

Account No.:  744 5579 38816

 

On the date of receiving of the Loan in full, Party B shall issue an
acknowledgement receipt to Party A, indicating the time of receiving and amount
of the full Loan. Party B shall sign the receipt for confirmation.

 

1.4.  Party C agrees to make warranty to Party A and irrevocably and
unconditionally agrees to perform Party B’s obligations and responsibilities
under the Loan Agreement and bear joint and several suretyship liability for
Party A, including but not limited to timely and full repayment of the Loan
principal and other relevant expenses (including but not limited to penalty,
damages and debt recovery cost, if any).  

 

1.5.  The time limit of the Loan (hereinafter referred to as “the Loan Term”)
shall be till the date when Anshan Co-Operation transfers the Borrower’s
increased capital to the special account for increased capital but shall not be
later than August 31, 2017.

 

1.6.  The Parties agree that the annual interest rate of the Loan under this
Agreement is [5.66%] (30% higher than the interest rate for one-year RMB loans
of the same period). Interest of the Loan shall be calculated on the basis of
360 days a year and shall be charged according to the actual amount withdrawn
and the number of days of occupation from the date of withdrawal.

 

2.  Repayment.

 

2.1.  Party B shall repay Party A the Loan in full and the interest thereof
prior to expiration of the Loan Term. Party B shall make repayment in full to
the bank account then notified by Party A in written form.

 

2.2.  Party B promises to repay Party A’s principal and interest of the Loan in
full in a lump sum within five working days after the increased capital is
transferred to the special account for increased capital. Party C shall bear
joint and several suretyship liability for Party B’s obligation of repayment
under this Agreement.

 

2.3  After notifying Party A in written form, Party B may prepay all or part of
the Loan and interest thereof prior to expiration of the Loan Term.

 

3.  Investment.

 

3.1.  Party A shall invest RMB20,000,000.00 for subscribing the shares targeted
additionally issued by Anshan Co-Operation.

 

3.2.  Party C promises and ensures to promote Party A or the third party
designated by Party A to subscribe the shares of Anshan Co-Operation and the
total amount of Investment shall not be lower than RMB20,000,000.00, except that
Party A or the third party designated by Party A does not meet the subscription
qualifications and the Investment is not approved by Anshan Co-Operation or the
internal decision-making department of Party B.

 

4.  Breach of contract and liability for breach of contract.

 

4.1.  Breach of contract

 

The Party concerned shall be deemed as having conducted breach of contract
(hereinafter referred to as “Breach”) if:

 

(a)  Party B uses the Loan hereunder for other purpose not agreed in this
Agreement;

 

(b)  Party B delays in repayment of the principal and interest of the Loan;

 

(c)  Party A or the third party designated by Party A is unable to subscribe the
shares targeted additionally issued by Anshan Co-Operation due to causes
attributable to Party B and/or Party C, unless otherwise provided herein;

 

(d)  Party B and/or Party C violates other stipulations of this Agreement.

 

   

 

 

4.2.  Liability for breach of contract:

 

4.2.1.  In the event that Party B delays repayment of the principal and
interest, Party B shall pay Party A 0.1% of the principal and interest of the
Loan as late fee per each day overdue.

 

4.2.2.  When the Event of Default by a Party (the “Breaching Party”) occurs, the
non-breaching Party shall be entitled to take one or several of the following
remedies to protect its rights:

 

(1)  To require the Breaching Party to cure the default and continue to perform
its obligations;

 

(2)  To suspend the performance of its obligations until the Breaching Party has
cured the default; the non-breaching Party shall not be deemed to have failed to
perform or delayed in performing its obligations if it suspends its performance
of obligations according to this paragraph;

 

(3)  To unilaterally terminate this Agreement by issuing written notice, and
such termination notice shall enter into force on the date of issuance; however,
the non-breaching Party shall not be deemed to have waived any right to require
the Breaching Party to bear liabilities for default according to laws when it
issues a unilateral notice of termination;

 

(4)  To require the Breaching Party to indemnify the non-breaching Party against
all economic losses,  including the expenses actually incurred for the loan,
other foreseeable economic losses, and the expenses incurred by the
non-breaching Party for litigation or arbitration in connection therewith; and

 

(5)  Other types of remedies agreed or stipulated by the laws and regulations.

 

5.  Confidentiality.

 

The Parties acknowledge and confirm that any oral or written materials in
connection with this Agreement or its contents or exchanged by the other Party
for the preparation or performance of this Agreement or this transaction shall
be deemed confidential information. Each Party shall keep confidentiality of all
of such confidential information, and shall not disclose any confidential
information to any third parties without the prior written consent of the other
Party, except for the information as follows:(a)any information known to the
public (only applicable when such information is not disclosed to the public by
the receiving Party of confidential information without authorization);(b)any
information to be disclosed as required by the applicable laws and regulations,
stock trading rules or orders of government agencies or courts; or (c)
information needed to be disclosed by any Party to its affiliates, legal or
financial advisors in connection with the transaction contemplated hereunder on
this transaction, provided that such affiliates, legal or financial advisors
shall comply with confidentiality responsibilities similar to those set forth
hereunder. In the event that any employee of a Party or any agency hired by a
Party violates the confidential clause, such Party shall be deemed to have
violated the confidential clause and shall be subject to liabilities for
default. This section shall survive after this Agreement is terminated for
whatever reasons.

 

6.  Governing Law and Dispute Resolution.

 

6.1.  This Agreement shall be governed by PRC laws in respect of its execution,
performance, validity, interpretation, amendment and termination and so it is
with resolving the disputes.

 

6.2.  Each Party hereto shall resolve disputes arising from the interpretation
or performance of this Agreement through friendly negotiation. If a dispute is
unable to be settled within ten (10) days after one Party gives to the other
Party a written notice on requesting consultation on the dispute, any party may
submit the dispute to Shenzhen Arbitration Commission and arbitration shall be
made according to the effective arbitration rules of the Commission and the
following provisions in Shenzhen:

 

(a)  Arbitration shall be made in Chinese. The arbitral tribunal is composed of
three (3) arbitrators. The applicant and the respondent each shall designate one
arbitrator, and the arbitration center shall designate the third arbitrator;

 

(b)  The arbitral award shall be final and binding upon the Parties, and shall
be enforced according to the clauses of the award.

 

   

 

 

(c)  The arbitration fee shall be borne by the losing party ruled in the
arbitral award.

 

6.3.  During the consultation and arbitration period, the Parties shall continue
to perform this Agreement without interruption, except the matters in dispute.

 

7. Miscellaneous.  

 

7.1.  This Agreement shall come into force as of the date of the signature of
the Parties.

 

7.2.  Amendment and supplementation to this Agreement shall be made in written
form. Any and all amendment agreements and/or supplementary agreements to this
Agreement amongst the Parties hereto shall be an integral part of this Agreement
and have the same equal legal force as this Agreement.

 

7.3.  Without the other parties’ written consent, any Party may not transfer to
a third party all or part of its rights and obligations under this Agreement.
However, the Lender may at any time transfer to the Lender’s affiliated party
all or part of its rights and obligations under this Agreement (including but
not limited to the loan provided by the affiliated party of the Lender).

 

7.4.  This Agreement is originally written in Chinese and made out in three
originals for the Parties hereto each holding one, which shall be equally
authentic.

 

(The remainder of this page is intentionally left blank.)

 

   

 

 

(The remainder of this page is intentionally left blank for signature of the
Investment Cooperation Agreement.)

 

IN WITNESS WHEREOF, the authorized representatives of the Parties hereto sign
this Agreement on the date first above written.

 

Party A:  Shenzhen PowTech Equity Investment LP

 

Signature:  Liping Zhao (Signature and official seal)

 

Party B:  Shenzhen Highpower Technology Co., Ltd. (Official Seal)  

 

Shenzhen Highpower Technology Co., Ltd. (Official Seal)

 

Legal Representative (or Authorized Representative):

 

Party C:  Pan Dangyu

 

Signature:  Pan Dangyu (Signature)

 

   

 

